DENY; and Opinion Filed May 18, 2015.




                                            S
                                 Court of Appeals
                                                 In The


                          Fifth District of Texas at Dallas
                                         No. 05-15-00628-CV

     IN RE PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Relator

                   Original Proceeding from the 101st Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-13-06233

                               MEMORANDUM OPINION
                             Before Justices Lang, Fillmore, and Brown
                                    Opinion by Justice Fillmore
        Relator filed this petition for writ of mandamus complaining of the trial court’s denial of

relator’s Motion for Late Designation of Expert Witness, and Alternatively, Motion for

Continuance. Ordinarily, to obtain mandamus relief, a relator must show both that the trial court

has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude

relator has failed to establish a right to the relief requested.

        We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8.




                                                       /Robert M. Fillmore/
                                                       ROBERT M. FILLMORE
                                                       JUSTICE
150628F.P05